Name: Council Regulation (EEC) No 1629/88 of 27 May 1988 amending Regulation (EEC) No 1736/75 in respect of the recording of mode of transport in the external trade statistics of the Community
 Type: Regulation
 Subject Matter: tariff policy;  organisation of transport;  economic analysis
 Date Published: nan

 14. 6. 88 Official Journal of the European Communities No L 147/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1629/88 of 27 May 1988 amending Regulation (EEC) No 1736/75 in respect of the recording of mode of transport in the external trade statistics of the Community THE COUNCIL OF THE EUROPEAN COMMUNITIES, 2. Article 20 is replaced by the following : 'Article 20 1 . "Mode of transport" shall be taken to mean, on export, the mode of transport determined by the active means of transport by which the goods are presumed to have left the statistical territory of the Member States which records them among its exports and, on import, the mode of transport determined by the active means of transport by which they enter the statistical territory of the Member State which records them among its imports . 2. For the purposes of this Regulation the modes of transport shall be as follows : Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposals from the Commission ('), Having regard to the opinion of the European Parliament (2), Whereas it is necessary to update the provisions concer ­ ningmode of transport in Council Regulation (EEC) No 1736/75 of 24 June 1975 on the external trade statistics of the Community and statistics of trade between the Member States (3), as last amended by Regulation (EEC) No 3367/82 (4) ; Whereas Regulation (EEC) No 1900/85 Q introduces Community export and import declaration forms corres ­ ponding to the specimen introduced by Regulation (EEC) No 679/85 (6) ; whereas that specimen provides for the recording of data concerning mode of transport to comply with the relevant measures provided for in the present Regulation ; whereas both the said Regulations apply from 1 January 1988 ; whereas it therefore appears advisable to adopt that date for the extension of the statistical return on Community external trade to cover mode of transport, Code Description 1 Sea 2 Rail 3 Road ' 4 Air 5 Mail 7 Fixed transport installations 8 Inland waterway 9 Own propulsion HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1736/75 is hereby amended as follows : 1 . Article 7 (2) is replaced by the follows : '2. The , date from which the data referred to in paragraph 1 (g) and (h) must be indicated shall be determined in accordance with Article 41 .'; .. 3 . If reference is made to one of the modes of transport listed in paragraph 2, codes 1 , 2, 3 , 4 or 8 , it must also be indicated whether the goods are transported in containers . within the meaning of Article 15 (3). 4. If reference is made to one . of the modes of transport listed in paragraph 2, codes 1 , 3 , 4 or 8 , the nationality of the active means of transport as known on export or on import must also be indicated.' ; 3 . The following subparagraph is added to Article 22 ( 1 ) : 'From 1 January 1988 , the Community and the Member States shall add to these data the information "mode of transport" referred to in Article 7 ( 1 ) (i).' ; (') OJ No C 298, 7. 11 . 1987, p. 6. 0 OJ No C 122, 9 . 5. 1988 . (3) OJ No L 183, 14. 7. 1975, p. 3 . (4) OJ No L 321 , 11 . 11 . 1987, p. 3 . 0 OJ No L 179, 11 . 7. 1985, p. 4. (6) OJ No L 79, 21 . 3 . 1985, p. 7. No L 147/2 Official Journal of the European Communities 14. 6. 88 4. in Article 38 :  'first subparagraph' is added after 'Article 22 ( 1 )' in the second sentence of the first subparagraph of paragraph 1 ,  'for the data referred to in Article 22 ( 1 ), second subparagraph, and also' is added after 'including' in the first indent of paragraph 2. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European , Communities. It shall apply with effect from 1- Janaury 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 May 1988 . For the Council The President I. ADAM-SCHWAETZER